Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed 13 May 2021 in which claims 1, 3, and 8-20 are amended. Claims 1-20 are currently pending and an office action on the merits follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,355,179 by Wood et al. (“Wood”) in view of Chinese Pub. No. CN201489795 U by Yu et al. (“Yu”).

As to claim 1, Wood discloses an integrity monitor for a display system (Wood, scene imaging system (SIS) integrity monitor 14 and an imaging system display 20, Figure 1, Column 2, Rows 62-65), the display system including an image source and a display (Wood, an imaging system display 20, Figure 1), the integrity monitor comprising:
a controller (Wood, imaging system processor 18, Figure 1) configured to
Wood teaches a test point within the field of view to monitor the integrity to determine a fault with a stimulus injected into the image source (Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of view 34.  The region of acceptance 36 of the 
	Wood does not expressly teach
analyse sensed characteristics at one or more predetermined positions in an image output of the display, and 
relate the sensed characteristics to predetermined characteristics of a stimulus injected into the image source, thereby to determine the presence of a fault in the display system.
Yu teaches a display flaw detecting device configured to
analyse sensed characteristics at one or more predetermined positions in an image output of the display (Yu, a data receiving unit 121, a standard data storage unit 122, a data analysis and comparison unit 123, an output unit 124, and a data receiving unit 121 receives the image data acquired from the image acquisition unit 11, the standard data storage unit 122 stores preset standard data, the data analysis and comparison unit 123 compares the data in the data receiving unit 121 with the  whether the confirmed data are the same. Page 8, ¶ [01]), and 
relate the sensed characteristics to predetermined characteristics of a stimulus injected into the image source, thereby to determine the presence of a fault in the display system (Yu, a data receiving unit 121, a standard data storage unit 122, a data analysis and comparison unit 123, an output unit 124, and a data receiving unit 121 receives the image data acquired from the image acquisition unit 11, the standard data storage unit 122 stores preset standard data, the data analysis and comparison unit 123 compares the data in the data receiving unit 121 with the corresponding data in the standard data storage unit 122 and It is judged whether the confirmed data are the same. If they are the same, it is concluded that there is no display defect. If they are different, it is concluded that there is a defect display. Page 8, ¶ [01]).
The combination of Wood and Yu teaches the test point being injected into the display signal then detecting that test point and comparing it against the produced display signal to determine fault.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s test point sensing to include Yu’s image comparison for fault detection because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Yu’s image comparison for fault detection permits accurate display fault detection.  This known benefit in Yu is applicable to Wood’s test point sensing as they both share characteristics and capabilities, namely, they are 
	Thus, Wood, as modified by Yu, teaches the output test point being detected and compared with the expected signal to determine fault.
As to claim 2, Wood, as modified by Yu, teaches the integrity monitor wherein the stimulus comprises an optical stimulus having the predetermined characteristics for injection into an optical sensor of the display system (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation. Figure 1, Column 3, Rows 5-17).
As to claim 7, Wood, as modified by Yu, teaches the integrity monitor wherein the display system comprises a generator of symbols for display (Wood, a graphics processor/merge module 72 for combining the IR image with HUD generated symbology and transmitting the merged display to the HUD Projection Electronics. Figure 4, Column 4, Rows 64-66).
As to claim 8, Wood, as modified by Yu, teaches the integrity monitor wherein the stimulus comprises one or more symbols provided by the generator of symbols, each symbol at a predetermined position within an image area of the display system (Wood, The HUD computer 58 also includes a camera monitor control 70 for interfacing with and activating the IR LED transmitter 50, a graphics processor/merge module 72 for combining the IR image with HUD generated symbology and transmitting the merged display to the HUD Projection Electronics.  The HUD computer 58 also includes left and right I/O's 74, 76, for receiving aircraft avionics data, a display processor (CLP) 78 which positions and forms the HUD generated symbology, a system monitor 80 for verifying the position of critical HUD generated symbology and the test point within the IR Sensor generated image, and a HUD power supply 82. Figure 4, Column 4, Row 61 to Column 5, Row 5). Wood teaches the symbology position being monitored to be within a given position.
As to claim 9, Wood, as modified by Yu, teaches the integrity monitor wherein the stimulus comprises a manipulation of data representing an image area of the display system (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths. Figure 1, Column 3, Rows 5-17). As described by Wood, the signal emitter assembly 22 produces a monitor image within a specific region of the display in order to sense any faults.
As to claim 10, Wood, as modified by Yu, teaches the integrity monitor wherein the stimulus comprises an inherent noise component, generated by a component of the display system, the inherent noise component in data representing an image area of the display system (Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of view 34.  The region of acceptance 36 of the sensed test point 32 is based on system tolerances. Figure 2, Column 3, Rows 36-49). The noise component is the monitor image presented within the test point.
As to claim 11, Wood, as modified by Yu, teaches the integrity monitor comprising an optical detector (Yu, a data receiving unit 121 receives the image data acquired from the image acquisition unit 11, Page 8, ¶ [01]) for sensing the sensed characteristics of light emitted at the one or more predetermined positions in an optical output of the display and for outputting data indicative of the sensed characteristics to the controller (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths. Figure 1, Column 3, Rows 5-17) (Yu, a data receiving unit 121, a standard data storage unit 122, a data analysis and comparison unit 123, an output unit 124, and a data receiving unit  acquisition unit 11, the standard data storage unit 122 stores preset standard data, the data analysis and comparison unit 123 compares the data in the data receiving unit 121 with the corresponding data in the standard data storage unit 122 and It is judged whether the confirmed data are the same. If they are the same, it is concluded that there is no display defect. If they are different, it is concluded that there is a defect display. Page 8, ¶ [01]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 14, Wood, as modified by Yu, teaches the integrity monitor wherein the controller (Wood, imaging system processor 18, Figure 1) is configured to identify, from sensed changes to the light emitted from one or more predetermined positions in an image area of the display system over a predetermined time period, whether the display system has frozen or whether image elements being displayed are subject to an undesirable oscillation (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths. Figure 1, Column 3, Rows 5-17)(Wood, In the application of an aircraft SIS, a misplaced or inappropriate sensed test point may be an indication of a misaligned or frozen image of the outside world as presented to the pilot. Column 3, Rows 50-53) (Yu, a data receiving unit 121, a standard data storage unit 122, a data  124, and a data receiving unit 121 receives the image data acquired from the image acquisition unit 11, the standard data storage unit 122 stores preset standard data, the data analysis and comparison unit 123 compares the data in the data receiving unit 121 with the corresponding data in the standard data storage unit 122 and It is judged whether the confirmed data are the same. If they are the same, it is concluded that there is no display defect. If they are different, it is concluded that there is a defect display. Page 8, ¶ [01]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 15, Wood, as modified by Yu, teaches the integrity monitor wherein the controller (Wood, imaging system processor 18, Figure 1) is configured to receive data representing an image area of the display system and to determine a position, represented in said data, corresponding to one or more predetermined positions (Wood, test point 32, Figure 2) in the image area of the display system such that a stimulus comprising a manipulation of said data for said determined position is expected to result in a change in sensed characteristics at the one or more predetermined positions in the image area of the display system(Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of view 34.  The region of acceptance 36 of the sensed test point 32 is based on system tolerances. Figure 2, Column 3, Rows 36-49) (Yu, a data receiving unit 121, a standard data storage unit  124, and a data receiving unit 121 receives the image data acquired from the image acquisition unit 11, the standard data storage unit 122 stores preset standard data, the data analysis and comparison unit 123 compares the data in the data receiving unit 121 with the corresponding data in the standard data storage unit 122 and It is judged whether the confirmed data are the same. If they are the same, it is concluded that there is no display defect. If they are different, it is concluded that there is a defect display. Page 8, ¶ [01]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 17, Wood, as modified by Yu, teaches the integrity monitor wherein the controller (Wood, imaging system processor 18, Figure 1) is configured to inject the stimulus or to redirect the injected stimulus by a manipulation of data representing an image area of the display system such that the injected stimulus is expected to result in a change in sensed characteristics at the one or more predetermined positions in the image area of the display system (Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of view 34.  The region of acceptance 36 of the sensed test point 32 is based on system tolerances. Figure 2, Column 3, Rows 36-49).
As to claim 18, Wood, as modified by Yu, teaches the integrity monitor wherein the display is arranged to display colour or multiple wavelength images (Wood, The HUD computer 58 also includes a camera monitor control 70 for interfacing with and the controller (Wood, imaging system processor 18, Figure 1) is configured to determine from expected colour or wavelength characteristics of an injected stimulus sensed at one or more predetermined positions in an image area of the display system whether there has been a failure of an LED in an image projector of the display system (Wood, An IR LED transmitter 50 serves as the signal emitter assembly, Figure 4, Column 4, Rows 39-40) (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths. Figure 1, Column 3, Rows 5-17) (Yu, a data receiving unit 121, a standard data storage unit 122, a data analysis and comparison unit 123, an output unit 124, and a data receiving unit 121 receives the image data acquired from the image acquisition unit 11, the standard data storage unit 122 stores preset standard data, the data analysis and  with the corresponding data in the standard data storage unit 122 and It is judged whether the confirmed data are the same. If they are the same, it is concluded that there is no display defect. If they are different, it is concluded that there is a defect display. Page 8, ¶ [01]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 19, Wood, as modified by Yu, teaches the integrity monitor wherein the display comprises one or more of a head or helmet-mounted display, a head-up display (Wood, Head Up Display (HUD) system, Figure 4) or a head-down display.
As to claim 20, Wood discloses a method for monitoring integrity of a display system (Wood, scene imaging system (SIS) integrity monitor 14 and an imaging system display 20, Figure 1, Column 2, Rows 62-65), the display system including an image source (Wood, signal emitter 22, Figure 1) and a display (Wood, imaging system display 20, Figure 1), the method comprising:
injecting a stimulus into the image source (Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of view 34.  The region of acceptance 36 of the sensed test point 32 is based on system tolerances. Figure 2, Column 3, Rows 36-49) (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring 
Wood does not expressly teach
analysing sensed characteristics at one or more predetermined positions in an image output of the display; and
relating the sensed characteristics to predetermined characteristics of the stimulus injected into the image source, thereby to determine the presence of a fault in the display system.
Yu teaches a display flaw detecting device configured to
analysing sensed characteristics at one or more predetermined positions in an image output of the display (Yu, a data receiving unit 121, a standard data storage unit 122, a data analysis and comparison unit 123, an output unit 124, and a data receiving unit 121 receives the image data acquired from the image acquisition unit 11, the standard data storage unit 122 stores preset standard data, the data analysis and comparison unit 123 compares the data in the data receiving unit 121 with the corresponding data in the standard data storage unit 122 and It is judged whether the confirmed data are the same. Page 8, ¶ [01]), and 
relating the sensed characteristics to predetermined characteristics of the stimulus injected into the image source, thereby to determine the presence of a fault in the display system (Yu, a data receiving unit 121, a standard data storage unit 122, a data analysis and comparison unit 123, an output unit 124, and a data receiving unit 121 receives the image data acquired from the image acquisition unit 11, the standard data storage unit 122 stores preset standard data, the data analysis and comparison unit 123 compares the data in the data receiving unit 121 with the corresponding data in the standard data storage unit 122 and It is judged whether the confirmed data are the same. If they are the same, it is concluded that there is no display defect. If they are different, it is concluded that there is a defect display. Page 8, ¶ [01]).
The combination of Wood and Yu teaches the test point being injected into the display signal then detecting that test point and comparing it against the produced display signal to determine fault.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s test point sensing to include Yu’s image comparison for fault detection because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Yu’s image comparison for fault detection permits accurate display fault detection.  This known benefit in Yu is applicable to Wood’s test point sensing as they both share characteristics and capabilities, namely, they are directed to display fault detection.  Therefore, it would have been recognized that modifying Wood’s test point sensing to include Yu’s image comparison for fault detection would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Yu’s 
	Thus, Wood, as modified by Yu, teaches the output test point being detected and compared with the expected signal to determine fault.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,355,179 by Wood et al. (“Wood”), in view of Chinese Pub. No. CN201489795 U by Yu et al. (“Yu”), and in further view of U.S. Pub. No. 2010/0067095 by Fulton et al. (“Fulton”).

	As to claim 3, Wood, as modified by Yu, teaches the integrity monitor comprising an optical injection source configured to generate the optical stimulus (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  Figure 1, Column 3, Rows 5-17), 
	Wood, as modified by Yu, does not expressly teach the optical stimulus comprising light having the predetermined characteristics of wavelength, brightness and duration.
	Fulton teaches a display apparatus wherein the optical stimulus comprising light having the predetermined characteristics of wavelength, brightness and duration (Fulton, as the test image is either generated at such a time not to interfere with the generation of the desired image and/or the test image is of a 
	The combination of Wood, Yu, and Fulton teaches the monitoring image generated during a certain time period with a wavelength and an expected luminance.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s monitoring image to include Fulton’s test image because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wood’s monitoring image and Fulton’s test image perform the same general and predictable function, the predictable function being providing a test image to determine if the display device is functioning properly. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Wood’s monitoring image by replacing it with Fulton’s test image. Thus, 
Thus, Wood, as modified by Yu and Fulton, teaches the monitoring image being a test image with a predetermined wavelength, brightness, and duration.
As to claim 4, Wood, as modified by Yu and Fulton, teaches the integrity monitor wherein the optical injection source is controllable by the controller (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  Figure 1, Column 3, Rows 5-17).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,355,179 by Wood et al. (“Wood”), in view of Chinese Pub. No. CN201489795 U by Yu et al. (“Yu”), in further view of U.S. Pub. No. 2010/0067095 by Fulton et al. (“Fulton”), and in further view of U.S. Pub. No. 2008/0252489 by Naimer et al. (“Naimer”).

As to claim 5, Wood, as modified by Yu and Fulton, teaches the integrity monitor which may direct the image from the signal emitter to the imaging sensor (Wood, Other methods may use a signal emitter 22 which transmits directly into the imaging sensor. Column 3, Rows 25-27). Wood does not teach what accomplishes this task.
Wood, as modified by Yu and Fulton, does not expressly teach the integrity monitor comprising one or more optical fibres for channelling light from the optical injection source to one or more positions in an image sensing area of the optical sensor.
Naimer teaches a display generation system comprising one or more optical fibres for channelling light from the optical injection source to one or more positions in an image sensing area of the optical sensor (Naimer, Display processing engine 106 processes the image information and the external information (received via path 128) to generate display signals that represent at least one underlay image having one or more embedded safety patterns and at least one overlay image.  The display signals can be digital and/or analog signals in the form of electrical signals, infrared signal, optical signals or any other type of signal that can be converted by a display to depict images.  The paths connecting the various components can be any well known media typically used to transmit and/or receive signals.  Therefore, the paths can be, for example, copper or other electrical wire, coaxial cables, fiber optic cables and wave guides. ¶ [0029]).
The combination of Wood, Yu, Fulton, and Naimer, teaches the signal emitter sending the image to the imaging sensor via fiber optic cables.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s direct transmission method to include Naimer’s fiber optic cables because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wood’s direct transmission method and Naimer’s fiber optic cables perform the same general and predictable function, the predictable function being providing a transmission medium to send the image from one component to another. 
Thus, Wood, as modified by Yu, Fulton, and Naimer, teaches the fiber optic cables being the transmission method to send the image from the signal emitter to the imaging sensor.
As to claim 16, Wood, as modified by Yu, Fulton, and Naimer, teaches the integrity monitor wherein the controller (Wood, imaging system processor 18, Figure 1) is configured to: receive data representing an image area of the display system; and determine a position, represented in said data, corresponding to the one or more positions in the image sensing area of the optical sensor at which an optical stimulus is configured to be injected (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths. Figure 1, Column 3, Rows 5-17)(Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal . 

Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,355,179 by Wood et al. (“Wood”), in view of Chinese Pub. No. CN201489795 U by Yu et al. (“Yu”), in further view of U.S. Pub. No. 2008/0252489 by Naimer et al. (“Naimer”).

As to claim 6, Wood, as modified by Yu, teaches the integrity monitor which may direct the image from the signal emitter to the imaging sensor (Wood, Other methods may use a signal emitter 22 which transmits directly into the imaging sensor. Column 3, Rows 25-27). Wood does not teach what accomplishes this task.
comprising an optical waveguide positioned to output light including the optical stimulus to the optical sensor.
Naimer teaches a display generation system comprising an optical waveguide positioned to output light including the optical stimulus to the optical sensor. (Naimer, Display processing engine 106 processes the image information and the external information (received via path 128) to generate display signals that represent at least one underlay image having one or more embedded safety patterns and at least one overlay image.  The display signals can be digital and/or analog signals in the form of electrical signals, infrared signal, optical signals or any other type of signal that can be converted by a display to depict images.  The paths connecting the various components can be any well known media typically used to transmit and/or receive signals.  Therefore, the paths can be, for example, copper or other electrical wire, coaxial cables, fiber optic cables and wave guides. ¶ [0029]).
The combination of Wood, Yu, and Naimer, teaches the signal emitter sending the image to the imaging sensor via wave guides.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s direct transmission method to include Naimer’s wave guides because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wood’s direct transmission method and Naimer’s wave guides perform the same general and predictable function, the predictable function being providing a transmission medium to send the image from one component to another. 
Thus, Wood, as modified by Yu and Naimer, teaches the wave guides being the transmission method to send the image from the signal emitter to the imaging sensor.
As to claim 12, Wood, as modified by Yu, teaches the integrity monitor which may direct the image from the signal emitter to the imaging sensor (Wood, Other methods may use a signal emitter 22 which transmits directly into the imaging sensor. Column 3, Rows 25-27). Wood does not teach what accomplishes this task.
Wood does not expressly teach the integrity monitor comprising one or more optical fibres for channelling the light emitted at the one or more predetermined positions in the optical output of the display to the optical detector, wherein the one or more predetermined positions are outside of a field of view to a user of the light emitted by display.
Naimer teaches a display generation system comprising one or more optical fibres for channelling the light emitted at the one or more predetermined positions in the optical output of the display to the optical detector, wherein the one or more predetermined positions are outside of a field of view to a user of the light emitted by display (Naimer, Display processing engine 106 processes the image information and the external information (received via path 128) to generate display signals that represent at least one underlay image having one or more embedded safety patterns and at least one overlay image.  The display signals can be digital and/or analog signals in the form of electrical signals, infrared signal, optical signals or any other type of signal that can be converted by a display to depict images.  The paths connecting the various components can be any well known media typically used to transmit and/or receive signals.  Therefore, the paths can be, for example, copper or other electrical wire, coaxial cables, fiber optic cables and wave guides. ¶ [0029]). The optical fibers are out of the field of view to the user of a display because these fibers are internal to the device.
The combination of Wood, Yu, and Naimer, teaches the signal emitter sending the image to the imaging sensor via fiber optic cables.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s direct transmission method to include Naimer’s fiber optic cables because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wood’s direct transmission method and Naimer’s fiber optic cables perform the same general and predictable function, the predictable function being providing a transmission medium to send the image from one component to another. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art 
Thus, Wood, as modified by Yu and Naimer, teaches the fiber optic cables being the transmission method to send the image from the signal emitter to the imaging sensor.
As to claim 13, Wood, as modified by Yu, teaches the integrity monitor which may direct the image from the signal emitter to the imaging sensor (Wood, Other methods may use a signal emitter 22 which transmits directly into the imaging sensor. Column 3, Rows 25-27). Wood does not teach what accomplishes this task.
Wood, as modified by Yu, does not expressly teach the integrity monitor comprising an optical waveguide positioned within an image projector of the display, the optical waveguide configured to capture a portion of collimated light in an image area of the display system and to channel the captured light to an image sensor, thereby to provide image data to the controller for analysis.
Naimer teaches a display generation system comprising an optical waveguide positioned within an image projector of the display, the optical waveguide configured to capture a portion of collimated light in an image area of the display system and to channel the captured light to an image sensor, thereby to provide image data to the controller for analysis (Naimer, Display processing engine 106 processes the image information and the external information (received via path 128) to generate display signals that represent at least one underlay image having one or more embedded safety patterns and at least one overlay image.  The display signals can be 
The combination of Wood, Yu, and Naimer, teaches the signal emitter sending the image to the imaging sensor via wave guides.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s direct transmission method to include Naimer’s wave guides because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wood’s direct transmission method and Naimer’s wave guides perform the same general and predictable function, the predictable function being providing a transmission medium to send the image from one component to another. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Wood’s direct transmission method by replacing it with Naimer’s wave guides. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Wood, as modified by Yu and Naimer, teaches the wave guides being the transmission method to send the image from the signal emitter to the imaging sensor.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691